DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 October 2021 has been entered.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 6, 7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2004/0240070 A1) in view of Takahashi et al. (US 2009/0080080 A1).
	Suzuki et al. is directed to an antiglare film comprising an antiglare layer formed on a transparent base film (paragraph 0011).  In the embodiments of Examples 10 and 11, the antiglare layer is formed from a multifunctional acrylate and monodisperse polyacrylate particles having a mean diameter of 3.5 m (paragraphs 0244-0253 and 0265-0274).  The multifunctional acrylate corresponds to the binder resin of the claims while the monodisperse polyacrylate particles corresponds to the fine particles.  Examples 10 and 11 have total haze of 47.8 and 59.3, respectively (Table 1).  The antiglare layer has an average surface roughness of 0.1 to 2 m (paragraph 0020).  The antiglare film may be used as part of a liquid crystal panel comprising, in 
	While Suzuki et al. teach the use of monodisperse acrylic particles in the antiglare layer, there is no teaching towards the use of silicone, polypropylene, or urethane resin particles.
	Takahashi et al. is directed to an antiglare film comprising particles in a binder matrix (paragraph 0024).  Suitable particles include acryl particles, polyurethane particles, polypropylene particles, and silicone particles (paragraph 0061).
	That is, Takahashi et al. illustrate that acrylic, polyurethane, polypropylene, and silicone particles are known in the art as functionally equivalent materials for particles of antiglare layers.  Therefore, because these materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to construct the monodisperse acrylic particles of Suzuki et al. from polyurethane, polypropylene, or silicone.
	Regarding the standard deviation in size of their matting agent, the reference teaches the use of monodisperse particles in the antiglare layer and one of ordinary skill in the art would understand that monodisperse particles have no deviation of particles size.  As such, one of ordinary skill in the art would presume that monodisperse particles would inherently satisfy the standard deviation limitations of claim 1.
	Regarding the claim 2, since Suzuki et al. teach that the antiglare layer has an average surface roughness of 0.1 to 2 m (paragraph 0020), one of ordinary skill in the art would have immediately envisaged an antiglare layer having a roughness of as low as 0.1 m.  Alternatively, it would have been obvious to one of ordinary skill in the art to provide the antiglare layer with any roughness explicitly taught by Suzuki et al, including a roughness of as low as 0.1 m.

	Regarding claim 6, the polarizer(s) and/or glass substrate(s) read on the barrier layer formed on the first film substrate size of the optical film.
	Regarding claim 7, the combination of at least two of the polarizer(s) and/or glass substrate(s) read on the composite barrier layer formed on the first film substrate size of the optical film.

Claim 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2004/0240070 A1) in view of Takahashi et al. (US 2009/0080080 A1) as applied to claim 1 above, and further in view of Suzuki et al. (US 2008/0247045 A1).
	Suzuki et al. ('070) taken in view of Takahashi et al. suggest all the limitations of claims 3 and 5, as outlined above, except for a pencil hardness of H to 2H and a surface resistance of 1 x 1013 /□ or less.
	Suzuki et al. ('045) is directed to an antiglare film used with an image display device (paragraph 0002).  The surface resistance of the antiglare film is adjusted to less than 1011 /□ for enhancing dust protection (paragraph 0272).  The surface strength of the antiglare layer is preferably H or more in the pencil hardness test (paragraph 0287).

	Regarding claim 5, it would have been obvious to one of ordinary skill in the art to ensure that the anti-glare film of Suzuki et al. ('070) has a surface resistance of 1011 /□ to provide dust protection.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2004/0240070 A1) in view of Takahashi et al. (US 2009/0080080 A1) as applied to claim 1 above, and further in view of Kameshima et al. (US 2009/0244708 A1).
	Suzuki et al. taken in view of Takahashi et al. suggest all the limitations of claim 11, as outlined above, except for the use of a polyol resin crosslinked with a diisocyanate as the binder resin for their antiglare layer.  However, Suzuki et al. do teach that resin of their antiglare layer is an ionizing radiation curable resin (paragraphs 0054 and 0074).
	Kameshima et al. is directed to an antiglare film for application to the surface of a display device (paragraph 0003).  The antiglare film comprises a film of particles in a binder matrix applied to a transparent base material (paragraph 0025).  The binder matrix is produced by exposing an acrylic material, such as a urethane acrylate synthesized from a polyol and diisocyanate, to ionizing radiation (paragraphs 0067 and 0090).
	It would have been obvious to one of ordinary skill in the art to use a polyol resin crosslinked with a diisocyanate as the binder resin of the antiglare layer of Suzuki et al. because the courts have held the selection of a known material (e.g. the ionizing radiation curable resin of prima facie obviousness determination.  See MPEP 2144.07.

Claims 1, 2, 4, 6-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase (US 2017/0320306 A1) in view of Suzuki et al. (US 2004/0240070 A1) and Takahashi et al. (US 2009/0080080 A1).
	Iwase is directed to a liquid crystal display comprising a wavelength conversion film, i.e. a color conversion film (paragraphs 0002-0003).  The wavelength conversion film comprises quantum dot layer 32 between gas barrier films with a light diffusion layer 20 formed on the outermost surface (paragraph 0288 and Figure 2).  The light diffusion layer is formed by dispersing a light diffusing agent into a binder (paragraph 0211).  A backlight is used to emit light incident on the quantum dot layer via a light guide plate on which the wavelength conversion film is placed (paragraphs 0290 and 0442).  Each gas barrier film comprises an organic layer 14 and an inorganic layer 16 (paragraph 0066).  The gas barrier property of the gas barrier layer is provided by the inorganic layer (paragraph 0098), which may be made of oxides of silicon such as silicon oxide (paragraph 0100) have a particularly preferred thickness of 20 to 75 nm (paragraph 0102).
	The quantum dot layer reads on the color conversion film of the claims; the inorganic layer reads on the barrier layer of claim 6; the organic and inorganic layers together read on the composite barrier layer of claim 7; the light diffusion layer reads on the optical film of the claims; and backlight reads on the light source of claim 10.
	Iwase does not teach the size, standard deviation in size, or material of the light diffusing agent used in the light diffusion layer.
m (paragraphs 0244-0253 and 0265-0274).  The multifunctional acrylate corresponds to the binder resin of the claims while the monodisperse polyacrylate particles corresponds to the fine particles.  Examples 10 and 11 have total haze of 47.8 and 59.3, respectively (Table 1).  The antiglare layer has an average surface roughness of 0.1 to 2 m (paragraph 0020).
	Takahashi et al. is directed to an antiglare film comprising particles in a binder matrix (paragraph 0024).  Suitable particles include acryl particles, polyurethane particles, polypropylene particles, and silicone particles (paragraph 0061).
	It would have been obvious to one of ordinary skill in the art to use the film of Suzuki et al. as the light-diffusing layer of Iwase to provide the resulting display with antiglare properties in addition to light diffusion.  Additionally, it would have been obvious to one of ordinary skill in the art to use polyurethane, polypropylene, or silicone in place of the acrylic material for the particles of the antiglare layer since Takahashi et al. illustrate that acrylic, polyurethane, polypropylene, and silicone particles are known in the art as functionally equivalent materials for particles of antiglare layers.
	Regarding the standard deviation in size of their matting agent, the reference teaches the use of monodisperse particles in the antiglare layer and one of ordinary skill in the art would understand that monodisperse particles have no deviation of particles size.  As such, one of 
	While Suzuki et al. teach the use of monodisperse acrylic particles in the antiglare layer, there is no teaching towards the use of silicone, polypropylene, or urethane resin particles.
	Regarding the claim 2, since Suzuki et al. teach that the antiglare layer has an average surface roughness of 0.1 to 2 m (paragraph 0020), one of ordinary skill in the art would have immediately envisaged an antiglare layer having a roughness of as low as 0.1 m.  Alternatively, it would have been obvious to one of ordinary skill in the art to provide the antiglare layer with any roughness explicitly taught by Suzuki et al, including a roughness of as low as 0.1 m.
	Regarding claim 4, one of ordinary skill in the act would expect Rockwell hardness to be a material property.  According to the instant specification, to keep the Rockwell hardness in the range of 100 or less, it is preferable to use organic resin particles, such as particles formed from acrylic resins (see paragraphs 0045-0046 on page 9).  Since Suzuki et al. teach the use of polyacrylate particles as the monodisperse particles, one of ordinary skill in the art would expect the Rockwell hardness of these particles to inherently satisfy the limitations of claim 4.

Response to Arguments
The applicant's amendment to claim 1 is sufficient to overcome or obviate the rejections set forth in the Office action mailed 01 September 2021.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection are made in view of the teaching of Takahashi et al. as set forth above in paragraphs 3 to 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787